

 
 
Exhibit 10.2
 
 
 
 
 
 
 

 
 
Ralcorp Holdings, Inc.
 




Fourth Supplement to Note Purchase Agreements




Dated as of December 21, 2005












 
                                                Re:                  
$100,000,000 5.57% Senior Notes, Series E,
Due December 21, 2015



















 


--------------------------------------------------------------------------------




 

 
 
Ralcorp Holdings, Inc.
800 Market Street
Suite 2900
St. Louis, MO 63101
 
 
Dated as of
December 21, 2005


To the Series E Purchasers named in
Schedule A hereto


 
Ladies and Gentlemen:
 
This Fourth Supplement to Note Purchase Agreements (the or this "Fourth
Supplement") is among Ralcorp Holdings, Inc., a Missouri corporation (the
"Company") and the institutional investors named on Schedule A attached hereto
(the "Series E Purchasers").
 
Reference is hereby made to the Note Purchase Agreements dated as of May 22,
2003 (as amended and supplemented from time to time, the "Note Purchase
Agreements"), among the Company and the purchasers listed on Schedule A thereto.
All capitalized terms not otherwise defined herein shall have the same meaning
as specified in the Note Purchase Agreements. Reference is further made to
Section 4.13 of the Note Purchase Agreements which requires that, prior to the
delivery of any Additional Notes, the Company and each Additional Purchaser
shall execute and deliver a Supplement.
 
The Company hereby agrees with the Series E Purchasers as follows:
 
      1.    The Company has authorized the issue and sale of $100,000,000
aggregate principal amount of the 5.57% Senior Notes, Series E, due December 21,
2015 (the "Series E Notes"). The Series E Notes, together with the Series A
Notes initially issued pursuant to the Note Purchase Agreements, the
$145,000,000 aggregate principal amount of 4.24% Senior Notes, Series B, due
December 22, 2010 (the "Series B Notes") issued pursuant to the First Supplement
to Note Purchase Agreements dated as of December 22, 2003 (the "First
Supplement"), the $50,000,000 aggregate principal amount of 5.43% Senior Notes,
Series C, due December 22, 2013 (the "Series C Notes") issued pursuant to the
Second Supplement to Note Purchase Agreements dated as of December 22, 2003 (the
"Second Supplement"), the $75,000,000 aggregate principal amount of 4.76% Senior
Notes, Series D, due December 22, 2013 (the "Series D Notes") issued pursuant to
the Third Supplement to Note Purchase Agreement dated as of December 22, 2003
(the "Third Supplement"), the $75,000,000 aggregate principal amount of 5.43%
Senior Notes, Series F, due December 21, 2012 (the "Series F Notes") issued
pursuant to the Fifth Supplement to Note Purchase Agreements dated as of
December 21, 2005 (the "Fifth Supplement"), and each series of Additional Notes
which may from time to time hereafter be issued pursuant to the provisions of
Section 2.2 of the Note Purchase Agreements, are collectively referred to as the
"Notes" (such term shall also include any such notes issued in substitution
therefor pursuant to Section 13 of the Note Purchase Agreements). The Series E
Notes shall be substantially in the form set out in Exhibit 1 hereto with such
changes therefrom, if any, as may be approved by the Series E Purchasers and the
Company.
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
      2.    Subject to the terms and conditions hereof and as set forth in the
Note Purchase Agreements and on the basis of the representations and warranties
hereinafter set forth, the Company agrees to issue and sell to each Series E
Purchaser, and each Series E Purchaser agrees to purchase from the Company,
Series E Notes in the principal amount set forth opposite such Series E
Purchaser’s name on Schedule A hereto at a price of 100% of the principal amount
thereof on the closing date hereafter mentioned.
 
      3.    The sale and purchase of the Series E Notes to be purchased by each
Series E Purchaser shall occur at the offices of Chapman and Cutler LLP, 111
West Monroe Street, Chicago, Illinois 60603, at 10:00 a.m. Chicago time, at a
closing (the "Closing") on December 21, 2005 or on such other Business Day
thereafter on or prior to December 23, 2005 as may be agreed upon by the Company
and the Series E Purchasers. At the Closing the Company will deliver to each
Series E Purchaser the Series E Notes to be purchased by such Series E Purchaser
in the form of a single Series E Note (or such greater number of Series E Notes
in denominations of at least $100,000 as such Series E Purchaser may request)
dated the date of the Closing and registered in such Series E Purchaser’s name
(or in the name of such Series E Purchaser’s nominee), against delivery by such
Series E Purchaser to the Company or its order of immediately available funds in
the amount of the purchase price therefor by wire transfer of immediately
available funds for the account of the Company to account number 1096726 and
account name Ralcorp Holdings, Inc. at JPMorgan Chase Bank, N.A. in New York,
New York, ABA #021000021. If, at the Closing, the Company shall fail to tender
such Series E Notes to any Series E Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to any Series E Purchaser’s satisfaction, such Series E Purchaser
shall, at such Series E Purchaser’s election, be relieved of all further
obligations under this Fourth Supplement, without thereby waiving any rights
such Series E Purchaser may have by reason of such failure or such
nonfulfillment.
 
      4.    The obligation of each Series E Purchaser to purchase and pay for
the Series E Notes to be sold to such Series E Purchaser at the Closing is
subject to the fulfillment to such Series E Purchaser’s satisfaction, prior to
the Closing, of the conditions set forth in Section 4 of the Note Purchase
Agreements with respect to the Series E Notes to be purchased at the Closing,
and to the following additional conditions:
 
    (a)    Except as supplemented, amended or superceded by the representations
and warranties set forth in Exhibit A hereto, each of the representations and
warranties of the Company set forth in Section 5 of the Note Purchase Agreements
shall be correct as of the date of Closing and the Company shall have delivered
to each Series E Purchaser an Officer’s Certificate, dated the date of the
Closing certifying that such condition has been fulfilled.
 
 
 

--------------------------------------------------------------------------------


 
 
 
     (b)    Contemporaneously with the Closing, (i) the Company shall sell to
each Series E Purchaser, and each Series E Purchaser shall purchase, the
Series E Notes to be purchased by such Series E Purchaser at the Closing as
specified in Schedule A and (ii) the Company shall sell to each purchaser and
each purchaser shall purchase the Series F Notes to be purchased by such
purchaser at the Closing and as specified in Schedule A to the Fifth Supplement.
 
      5.     Maturity. As provided therein, the entire unpaid principal balance
of the Series E Notes shall be due and payable on the stated maturity date
thereof.
 
     6.    Optional Prepayments with Make-Whole Amount. The Company may, at its
option, upon notice as provided below, prepay at any time all, or from time to
time any part of, the Series E Notes, in an amount not less than 10% of the
aggregate principal amount of the Series E Notes then outstanding in the case of
a partial prepayment, at 100% of the principal amount so prepaid, plus the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Series E Notes written
notice of each optional prepayment under this Section 6 of this Fourth
Supplement not less than 30 days and not more than 60 days prior to the date
fixed for such prepayment. Each such notice shall specify such date, the
aggregate principal amount of the Series E Notes to be prepaid on such date, the
principal amount of each Series E Note held by such holder to be prepaid
(determined in accordance with Section 7 of this Fourth Supplement), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Series E
Notes a certificate of a Senior Financial Officer specifying the calculation of
such Make-Whole Amount as of the specified prepayment date.
 
      7.    Allocation of Partial Prepayments for Series E Notes. In the case of
each partial prepayment of the Series E Notes pursuant to Section 6 of this
Fourth Supplement, the principal amount of the Series E Notes to be prepaid
shall be allocated among all of the Series E Notes at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
thereof not theretofore called for prepayment.
 
      8.    Maturity; Surrender, etc. for Series E Notes. In the case of each
prepayment of Series E Notes pursuant to Section 6 of this Fourth Supplement and
Section 8.3 of the Note Purchase Agreements, the principal amount of each
Series E Note to be prepaid shall mature and become due and payable on the date
fixed for such prepayment, together with interest on such principal amount
accrued to such date and the applicable Make-Whole Amount, if any. From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue. Any Series E
Note paid or prepaid in full shall be surrendered to the Company and cancelled
and shall not be reissued, and no Series E Note shall be issued in lieu of any
prepaid principal amount of any Series E Note.
 
 
 

--------------------------------------------------------------------------------


 
 
 
      9.    Purchase of Series E Notes. The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Series E Notes except upon the payment or
prepayment of the Series E Notes in accordance with the terms of this Fourth
Supplement, Section 8.3 of the Note Purchase Agreements and the Series E Notes.
The Company will promptly cancel all Series E Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Series E Notes
pursuant to any provision of this Agreement and no Series E Notes may be issued
in substitution or exchange for any such Series E Notes.
 
    10.    Make-Whole Amount for Series E Notes. The term "Make-Whole Amount"
means, with respect to any Series E Note, an amount equal to the excess, if any,
of the Discounted Value of the Remaining Scheduled Payments with respect to the
Called Principal of such Series E Note over the amount of such Called Principal,
provided that the Make-Whole Amount may in no event be less than zero. For the
purposes of determining the Make-Whole Amount, the following terms have the
following meanings:
 
"Called Principal" means, with respect to any Series E Note, the principal of
such Series E Note that is to be prepaid pursuant to Section 6 of this Fourth
Supplement or has become or is declared to be immediately due and payable
pursuant to Section 12.1 of the Note Purchase Agreements, as the context
requires.
 
"Discounted Value" means, with respect to the Called Principal of any Series E
Note, the amount obtained by discounting all Remaining Scheduled Payments with
respect to such Called Principal from their respective scheduled due dates to
the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Series E Notes is payable) equal
to the Reinvestment Yield with respect to such Called Principal.
 
"Reinvestment Yield" means, with respect to the Called Principal of any Series E
Note, .50% over the yield to maturity implied by (i) the yields reported, as of
10:00 A.M. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as "Page PX1" on the Bloomberg Financial Markets (or such other display as may
replace Page PX1 on Bloomberg Financial Markets) for actively traded U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable, the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (519) (or any comparable successor
publication) for actively traded U.S. Treasury securities having a constant
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. Such implied yield will be determined, if necessary, by
(a) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between (1) the actively traded U.S. Treasury security with the maturity closest
to and greater than the Remaining Average Life and (2) the actively traded U.S.
Treasury security with the maturity closest to and less than the Remaining
Average Life.
 
 
 

--------------------------------------------------------------------------------


 
 
 
"Remaining Average Life" means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
 
"Remaining Scheduled Payments" means, with respect to the Called Principal of
any Series E Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Series E Notes, then
the amount of the next succeeding scheduled interest payment will be reduced by
the amount of interest accrued to such Settlement Date and required to be paid
on such Settlement Date pursuant to Section 6 of this Fourth Supplement or
Section 12.1 of the Note Purchase Agreements.
 
"Settlement Date" means, with respect to the Called Principal of any Series E
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 6 of this Fourth Supplement or has become or is declared to be
immediately due and payable pursuant to Section 12.1 of the Note Purchase
Agreements, as the context requires.
 
    11.    Each Series E Purchaser, as to itself, represents and warrants that
the representations and warranties set forth in Section 6 of the Note Purchase
Agreements are true and correct on the date hereof with respect to the purchase
of the Series E Notes by such Series E Purchaser.
 
    12.    The Company and each Series E Purchaser agree to be bound by and
comply with the terms and provisions of the Note Purchase Agreements, as
supplemented hereby, as fully and completely as if such Series E Purchaser were
an original signatory to the Note Purchase Agreements.
 
    13.    Additional Series E Provisions. Pursuant to the provisions of
Section 2.2(ii) and Section 2.2(iii) of the Note Purchase Agreements:
 
    (a)    In the event that the Series A Notes are not outstanding, the
"Proposed Prepayment Date" under Section 8.3(c) for any holder of Series E Notes
shall be deemed to be the first Business Day which is at least 15 days after the
date of the notice of prepayment contemplated by Sections 8.3(a) and 8.3(b).
 
    (b)    The holders of the Series E Notes (and no other holders) agree to
waive payment of the amount otherwise required by clause (y) of the penultimate
sentence of the last paragraph of Section 12.1 of the Note Purchase Agreements
(but no other amount) and, in consideration therefor, and in lieu of the amount
otherwise payable under said clause (y), the Company agrees, upon any Series E
Notes becoming due and payable under Section 12.1, whether automatically or by
declaration, to pay such holders of the Series E Notes the Make-Whole Amount in
respect of the Series E Notes, together with all other amounts required to be
paid pursuant to Section 12.1.
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
    (c)    The holders of the Series E Notes (and no other holders) agree to
waive payment of interest at the Default Rate on overdue interest, principal and
premium, if any, otherwise required by clause (a) of the first sentence of
Section 12.3 of the Note Purchase Agreements in connection with any rescission
of acceleration of the Series E Notes and, in consideration therefor and in lieu
of the amount otherwise payable at the Default Rate, the Company agrees that as
a condition precedent to any rescission of acceleration of the Series E Notes,
interest on any such overdue interest, principal and premium, if any, shall be
paid at the overdue rate applicable to the Series E Notes as more fully
described at the end of the first paragraph of Exhibit 1 hereto.
 
14.     Governing Law. This Fourth Supplement shall be governed by and construed
in accordance with the laws of the State of New York, excluding choice-of-law
principles of the law of such State that would require the application of the
laws of a jurisdiction other than such State
 


 
[Signature Page Follows]
 
 
 
 
 

 


--------------------------------------------------------------------------------

 
Ralcorp Holdings,
Inc.                                                             Fourth
Supplement to Note Purchase Agreements

 
 
 
 
The execution hereof shall constitute a contract between the Company and the
Series E Purchasers for the uses and purposes hereinabove set forth, and this
Fourth Supplement may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.
 
Ralcorp Holdings, Inc.
 
By: /s/ D. P. Skarie        
Name:  D. P. Skarie
Title:    Co-Chief Executive Officer
             and President

 


--------------------------------------------------------------------------------

Ralcorp Holdings, Inc.          Fourth Supplement to Note Purchase Agreements

 
 
 
 
Accepted as of the date first written above.




Metropolitan Life Insurance Company



By:   /s/ Scott Inglis        
Name:   Scott Inglis
Title:     Managing Director


 

 
The Travelers Insurance Company

 
By:  /s/ Jonathan L. Rosenthal    
Name:  Jonathan L. Rosenthal
Title:    Vice President and Chief
             Hedging Officer







 


--------------------------------------------------------------------------------

Ralcorp Holdings, Inc.          Fourth Supplement to Note Purchase Agreements



 
 
 
Accepted as of the date first written above.




Gateway Recovery Trust
 
    By: Prudential Investment Management, Inc., as Asset Manager


By:   /s/ Brian E. Lemons      
Name:   Brian E. Lemons
Title:     Vice President






Gibraltar Life Insurance Co., Ltd.
 
   By: Prudential Investment Management (Japan), Inc., as Investment Manager
 
   By: Prudential Investment Management, Inc., as Sub-Adviser


By:   /s/ Brian E. Lemons      
Name:   Brian E. Lemons
Title:     Vice President






Mutual of Omaha Insurance Company
 
    By: Prudential Private Placement Investors, L.P. (as Investment Advisor)
 
    By: Prudential Private Placement Investors, Inc. (as its General Partner)


By:   /s/ Brian E. Lemons      
Name:   Brian E. Lemons
Title:     Vice President


 



 


--------------------------------------------------------------------------------

Ralcorp Holdings, Inc.          Fourth Supplement to Note Purchase Agreements

 
 
 
 
Accepted as of the date first written above.




American General Assurance Company
 
The United States Life Insurance Company in the City of New York
 
The Variable Annuity Life Insurance Company
 
By: AIG Global Investment Corp., investment adviser


    By: /s/ Victoria Y. Chin       
    Name:  Victoria Y. Chin
    Title: Vice President
 
 
 

 


--------------------------------------------------------------------------------

Ralcorp Holdings, Inc.          Fourth Supplement to Note Purchase Agreements





 
 
Accepted as of the date first written above.




The Northwestern Mutual Life Insurance Company




By: /s/ David A. Barras       
Name:  David A. Barras
Title:    Its Authorized Representative


 

 


The Northwestern Mutual Life Insurance Company
    For its Group Annuity Separate Account




By:   /s/ David A. Barras       
Name:   David A. Barras
Title:     Its Authorized Representative
 
 
 
 

 


--------------------------------------------------------------------------------

Ralcorp Holdings, Inc.          Fourth Supplement to Note Purchase Agreements

 
 
 
 
 
Accepted as of the date first written above.




Massachusetts Mutual Life Insurance Company


By: Babson Capital Management LLC, as Investment Adviser

 
By:         /s/ Jeffrey A. Dominick    
Name: Jeffrey A. Dominick
Title:   Managing Director


 

 
C.M. Life Insurance Company


By: Babson Capital Management LLC, as Investment Sub-Adviser




By:         /s/ Jeffrey A. Dominick    
Name: Jeffrey A. Dominick
Title:   Managing Director


 

 
MassMutual Asia Limited


By: Babson Capital Management LLC, as Investment Adviser




By:         /s/ Jeffrey A. Dominick    
Name: Jeffrey A. Dominick
Title:   Managing Director
 
 
 
 

 


--------------------------------------------------------------------------------

Ralcorp Holdings, Inc.          Fourth Supplement to Note Purchase Agreements

 
 
 
Accepted as of the date first written above.


ING Life Insurance and Annuity Company
ReliaStar Life Insurance Company


By: ING Investment Management LLC, as Agent


By:     /s/ Peter F. Komarek      
Name:     Peter F. Komarek
Title:       Vice President
 
 
 
 





--------------------------------------------------------------------------------

Ralcorp Holdings, Inc.          Fourth Supplement to Note Purchase Agreements


 
 
 
 
Accepted as of the date first written above.
 


American Mayflower Life Insurance Company of New York




By: /s/ Morian C. Mooers      
Name: Morian C. Mooers
Title:   Investment Officer






First Colony Life Insurance Company




By: /s/ Morian C. Mooers      
Name: Morian C. Mooers
Title:   Investment Officer






Federal Home Life Insurance Company




By: /s/ Morian C. Mooers      
Name: Morian C. Mooers
Title:   Investment Officer






Jamestown Life Insurance Company




By: /s/ Morian C. Mooers      
Name: Morian C. Mooers
Title:   Investment Officer
 
 
 
 
 

 


--------------------------------------------------------------------------------

Ralcorp Holdings, Inc.          Fourth Supplement to Note Purchase Agreements

 
 
 
 
 
Accepted as of the date first written above.
 


Connecticut General Life Insurance Company


By: Cigna Investments, Inc. (authorized agent)



By:        /s/ Deborah B.Wiacek       
Name: Deborah B. Wiacek
Title:   Managing Director



 


--------------------------------------------------------------------------------

Ralcorp Holdings, Inc.          Fourth Supplement to Note Purchase Agreements

 
 
 
 
Accepted as of the date first written above.
 




AXA Equitable Life Insurance Company 
 
 
By:   /s/ Emilia F. Wiener      
Name:   Emilia F. Wiener
Title:     Investment Officer
 
 
 
 
 

 


--------------------------------------------------------------------------------

Ralcorp Holdings, Inc.          Fourth Supplement to Note Purchase Agreements

 
 
 
 
 
Accepted as of the date first written above.




Teachers Insurance and Annuity Association of America

 
By: /s/ Jeffrey A. Burian   
Name: Jeffrey A. Burian
Title:   Director
 
 
 
 
 

 


--------------------------------------------------------------------------------

Ralcorp Holdings, Inc.          Fourth Supplement to Note Purchase Agreements

 
 
 
 
Accepted as of the date first written above.




Phoenix Life Insurance Company




By: /s/ John H. Beers      
Name: John H. Beers
Title:   Vice President
 
 
 
 
 
 

 


--------------------------------------------------------------------------------

Ralcorp Holdings, Inc.          Fourth Supplement to Note Purchase Agreements



 
 
 
 
Accepted as of the date first written above.




Jefferson-Pilot Life Insurance Company

 
By: /s/ James E. McDonald, Jr.
Name: James E. McDonald, Jr.
Title:   Vice President
 
 
 
 

 


--------------------------------------------------------------------------------

Ralcorp Holdings, Inc.          Fourth Supplement to Note Purchase Agreements

 
 
 
 
 
Each of the undersigned ratifies and confirms as of the date hereof its
obligations under the Subsidiary Guarantee dated May 22, 2003, as amended,
modified or supplemented.


 
Bremner, Inc.
Sugar Kake Cookie Inc. (f/k/a Cascade Cookie Company, Inc.)
Flavor House Products, Inc.
Nutcracker Brands, Inc.
RH Financial Corporation
Ripon Foods, Inc.
Heritage Wafers, LLC
The Carriage House Companies, Inc. (by itself and as successor by merger to The
Torbitt & Castleman Company, LLC)
Value Added Bakery Holding Company
Bakery Chef, L.L.C. (successor by merger to Bakery Chef, Inc.)
Community Shops, Inc.
The Bun Basket, Inc.
Lofthouse Bakery Products, Inc.
Medallion Foods, Inc.




 
By: /s/ D. P. Skarie       
Name: D. P. Skarie
Title:   Authorized Signatory






